Citation Nr: 9908660	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased rating for the service-
connected major depression, currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased rating for the service-connected hearing loss and 
increased the rating for the service-connected psychiatric 
disorder to 50 percent, effective on September 12, 1994.  The 
veteran submitted a notice of disagreement (NOD) in August 
1995.  In a February 1996 rating action, the RO denied a 
rating higher than 50 percent for the service-connected 
psychiatric disorder and determined that the February 1995 
rating decision regarding the veteran's hearing disability 
had been clearly and unmistakably erroneous and assigned an 
increased rating for the service-connected hearing loss to 50 
percent, effective on September 20, 1994.  The RO issued a 
statement of the case (SOC) as to those two issues in March 
1996.  The veteran's substantive appeal was received later 
that same month.  

This matter is also before the Board on appeal from a 
September 1996 rating action by which the RO denied the 
veteran's claim of entitlement to a total rating based on 
individual unemployability.  The veteran submitted an NOD as 
to that claim in September 1996 and the RO issued an SOC in 
October 1996.  The veteran's substantive appeal was received 
in November 1996.

In January 1997, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

In an October 1998 memorandum, the veteran's representative 
submitted a claim for an increased rating for the service-
connected subluxation of the left temporomandibular joint.  
That claim is referred to the RO for appropriate development.  


REMAND

The veteran contends that his service-connected disabilities 
are more severe than the current ratings indicate, such that 
they prevent him from working.  Although the veteran has been 
afford VA examinations in the past, the Board finds that the 
evidence developed to date is inadequate for the purpose of 
accurately evaluating the extent of his disabilities.  The VA 
examinations of record do not include an opinion as to the 
effect the veteran's service-connected disabilities have on 
his ability to work.  Such an opinion is required before the 
Board can decide the issue of a total rating based on 
individual unemployability.  Friscia v. Brown, 7 Vet. 
App. 294 (1995).

The Board further notes that the criteria for evaluating 
mental disorders was changed, effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, "the Court") has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not considered the veteran's claim under 
the revised criteria.  Thus, in order to prevent any 
prejudice to the veteran, this claim must be initially 
considered by the RO under the provisions of the "new" 38 
C.F.R. § 4.130 prior to appellate review.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Records from the Social Security Administration (SSA) do not 
include an award from that agency and attempts by the RO to 
clarify the nature of the disability have been unavailing.  
The RO should ask the SSA to clarify if the veteran was 
awarded disability Social Security benefits and, if so, when?  
The veteran at his January 1997 hearing indicated that he had 
been awarded disability Social Security for a few months and 
then it was changed to retirement Social Security when he 
reached 65.

The veteran testified at the January 1997 personal hearing 
that he had not received VA treatment for his service-
connected disabilities; however, in an October 1994 
memorandum, the veteran's representative referred to VA 
treatment at the VA Medical Center, Ryerson Street.  Ramesh 
B. Nayak, M.D., in a September 1994 letter reported that the 
veteran had been furnished hearing aids by the VA.  The RO 
should obtain all the veteran's VA treatment records and add 
them to the claims file.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all private 
medical care providers who treated him 
for complaints regarding his service-
connected psychiatric and hearing 
disabilities.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources which are 
not currently in the claims folder.

2.  The RO should contact the SSA and 
ascertain if he was awarded disability 
benefits, and, if so, when?.  If he  
received disability Social Security, any 
documents pertaining to an award of 
benefits from that agency which are not 
already associated with the record should 
be obtained from SSA.   

3.  The RO should obtain all the 
veteran's VA treatment records which are 
not currently in the claims file, 
including any from the VA Medical Center, 
Ryerson Street.  See above.

4.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected 
psychiatric disorder.    The RO should 
furnish the veteran with the provisions 
of 38 C.F.R. § 3.655.  The RO should 
furnish the examiner with the claims 
folder and the old and new criteria for 
rating psychiatric disorders. The 
examiner should first report the findings 
under the old criteria and then 
separately under the new criteria.  The 
examiner should express an opinion as to 
whether the veteran's service-connected 
psychiatric disorder is of such severity 
as to prevent him from performing 
substantially gainful employment. 

5.  The RO should schedule the veteran 
for a VA audiological examination in 
order to evaluate the nature and severity 
of his current bilateral hearing 
disability.  All indicated tests should 
be conducted and the claims folder should 
be made available to the examiner for 
review.  Based on the examination and 
study of the case, the examiner is 
requested to express an opinion as to 
whether the veteran's service-connected 
hearing disability is of such severity as 
to prevent him from performing 
substantially gainful employment. 

6.  The psychiatrist who conducted the 
psychiatric examination and the person 
who conducted the audiological 
examination should meet and decide if the 
veteran's service-connected disorders 
preclude employment.

7.  The RO should again review the 
veteran's claims.  This should include 
consideration of Karnas.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


